            Case 3:20-cv-01293-JAM Document 1-1 Filed 09/02/20 Page 1 of 11
SUMMONS - CIVIL                                              STATE OF CONNECTICUT
JD-CV-1 Rev. 4-16
C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a,                                                                                           SUPERIOR COURT
52-48, 52-259, P.B. §§ 3-1 through 3-21, 8-1, 10-13
                                                                                                                                                         www.jud.ct.gov
See other side for instructions
     "X" if amount, legal interest or property in demand, not including interest and
     costs is less than $2,500.
     "X" if amount, legal interest or property in demand, not including interest and
     costs is $2,500 or more.
     "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code)           Telephone number of clerk         Return Date (Must be a Tuesday)
(C.G.S. §§ 51-346, 51-350)                                                                                      (with area code)
235 Church Street, New Haven, CT 06510                                                                          ( 203 ) 503-6800                  September                     1 , 2 020
                                                                                                                                                           Month               Day       Year
     Judicial District                                           At (Town in which writ is returnable) (C.G.S. §§ 51-346, 51-349)                 Case type code (See list on page 2)
                                           G.A.
     Housing Session                       Number:               New Haven                                                                         Major: T                Minor: 90
For the Plaintiff(s) please enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                       Juris number (to be entered by attorney only)
Calabrese + Sreenivasan LLC, 45 Trumbull Street, New Haven CT 06510                                                                               426720
Telephone number (with area code)                                Signature of Plaintiff (If self-represented)
( 203 )     533-7198
The attorney or law firm appearing for the plaintiff, or the plaintiff if                                  Email address for delivery of papers under Section 10-13 (if agreed to)
self-represented, agrees to accept papers (service) electronically in             Yes             No       admin@cslitigators.com
this case under Section 10-13 of the Connecticut Practice Book.

Number of Plaintiffs: 1                        Number of Defendants: 1                                   Form JD-CV-2 attached for additional parties
     Parties               Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
     First               Name:    Joseph Mongillo PPA Roxanne Mongillo                                                                                  P-01
    Plaintiff            Address: 24 Red Bluff Road, East Haven, CT 06513

   Additional            Name:                                                                                                                                                            P-02
    Plaintiff            Address:

     First               Name:    Town Fair Tire Centers, Inc.; 460 Coe Avenue, East Haven, CT 06512                                                                                      D-01
   Defendant             Address: Agent's Business Address: Neil Mellen, 460 Coe Avenue, East Haven,                                   CT 06512
   Additional            Name:                                                                                                                                                            D-02
   Defendant             Address:

   Additional            Name:                                                                                                                                                            D-03
   Defendant             Address:

   Additional            Name:                                                                                                                                                            D-04
   Defendant             Address:

Notice to Each Defendant
1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
   against you in this lawsuit.
2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
   Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
   Return Date unless you receive a separate notice telling you to come to court.
3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
   obtained at the Court address above or at www.jud.ct.gov under "Court Forms."
4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
   insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
   library or on-line at www.jud.ct.gov under "Court Rules."
5. If you have questions about the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
   legal questions.
Signed (Sign and "X" proper box)                                            Commissioner of the    Name of Person Signing at Left                                     Date signed
                                                                            Superior Court
                                                                            Assistant Clerk        Mohan Sreenivasan, Esq.                                            08/05/2020
If this Summons is signed by a Clerk:                                                                                                                          For Court Use Only
a. The signing has been done so that the Plaintiff(s) will not be denied access to the courts.                                                         File Date
b. It is the responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.
d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
    in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.



 I certify I have read and           Signed (Self-Represented Plaintiff)                                                     Date                      Docket Number
 understand the above:
                                                                                         (Page 1 of 2)
                                         Print Form                                                                                   Reset Form
                          Case 3:20-cv-01293-JAM Document 1-1 Filed 09/02/20 Page 2 of 11
 Instructions
 1. Type or print legibly; sign summons.
 2. Prepare or photocopy a summons for each defendant.
 3. Attach the original summons to the original complaint, and attach a copy of the summons to each copy of the complaint. Also, if there are
    more than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and attach it to the original and all copies of the complaint.
 4. After service has been made by a proper officer, file original papers and officer's return with the clerk of court.
 5. Do not use this form for the following actions:
    (a) Family matters (for example divorce, child support,                                (f) Proceedings pertaining to arbitration
        custody, paternity, and visitation matters)                                        (g) Any actions or proceedings in which an attachment,
    (b) Summary Process actions                                                                garnishment or replevy is sought
    (c) Applications for change of name                                                    (h) Entry and Detainer proceedings
    (d) Probate appeals                                                                    (i) Housing Code Enforcement actions
    (e) Administrative appeals



                                                                                                        ADA NOTICE
                                                                The Judicial Branch of the State of Connecticut complies with the Americans with
                                                                Disabilities Act (ADA). If you need a reasonable accommodation in accordance with
                                                                the ADA, contact a court clerk or an ADA contact person listed at www.jud.ct.gov/ADA.



 Case Type Codes
                      Codes                                                                                    Codes
Major Description     Major/                        Minor Description                      Major Description   Major/                     Minor Description
                      Minor                                                                                    Minor
 Contracts             C 00       Construction - All other                                 Property            P 00     Foreclosure
                       C 10       Construction - State and Local                                               P 10     Partition
                       C 20       Insurance Policy                                                             P 20     Quiet Title/Discharge of Mortgage or Lien
                       C 30       Specific Performance                                                         P 30     Asset Forfeiture
                       C 40       Collections                                                                  P 90     All other
                       C 90       All other
                                                                                           Torts (Other than    T 02    Defective Premises - Private - Snow or Ice
 Eminent Domain        E 00       State Highway Condemnation                               Vehicular)           T 03    Defective Premises - Private - Other
                       E 10       Redevelopment Condemnation                                                    T 11    Defective Premises - Public - Snow or Ice
                       E 20       Other State or Municipal Agencies                                             T 12    Defective Premises - Public - Other
                       E 30       Public Utilities & Gas Transmission Companies                                 T 20    Products Liability - Other than Vehicular
                       E 90       All other                                                                     T 28    Malpractice - Medical
                                                                                                                T 29    Malpractice - Legal
 Miscellaneous         M 00       Injunction                                                                    T 30    Malpractice - All other
                       M 10       Receivership                                                                  T 40    Assault and Battery
                       M 20       Mandamus                                                                      T 50    Defamation
                       M 30       Habeas Corpus (extradition, release from Penal                                T 61    Animals - Dog
                                  Institution)
                                                                                                                T 69    Animals - Other
                       M 40       Arbitration
                                                                                                                T 70    False Arrest
                       M 50       Declaratory Judgment
                                                                                                                T 71    Fire Damage
                       M 63       Bar Discipline
                                                                                                                T 90    All other
                       M 66       Department of Labor Unemployment Compensation
                                  Enforcement
                                                                                           Vehicular Torts     V 01     Motor Vehicles* - Driver and/or Passenger(s) vs.
                       M 68       Bar Discipline - Inactive Status                                                      Driver(s)
                       M 70       Municipal Ordinance and Regulation Enforcement                               V 04     Motor Vehicles* - Pedestrian vs. Driver
                       M 80       Foreign Civil Judgments - C.G.S. 52-604 & C.G.S.                             V 05     Motor Vehicles* - Property Damage only
                                  50a-30
                                                                                                               V 06     Motor Vehicle* - Products Liability Including Warranty
                       M 83       Small Claims Transfer to Regular Docket
                                                                                                               V 09     Motor Vehicle* - All other
                       M 84       Foreign Protective Order
                                                                                                               V 10     Boats
                       M 90       All other
                                                                                                               V 20     Airplanes
 Housing               H 10       Housing     - Return of Security Deposit                                     V 30     Railroads
                       H 12       Housing     - Rent and/or Damages                                            V 40     Snowmobiles
                       H 40       Housing     - Audita Querela/Injunction                                      V 90     All other
                       H 50       Housing     - Administrative Appeal                                                   *Motor Vehicles include cars, trucks, motorcycles,
                       H 60       Housing     - Municipal Enforcement                                                   and motor scooters.
                       H 90       Housing     - All Other
                                                                                           Wills, Estates      W 10     Construction of Wills and Trusts
                                                                                           and Trusts          W 90     All other




JD-CV-1 Rev. 4-16 (Back/Page 2)
                                                                                   (Page 2 of 2)
                                     Print Form                                                                         Reset Form
           Case 3:20-cv-01293-JAM Document 1-1 Filed 09/02/20 Page 3 of 11




RETURN DATE: SEPTEMBER 1, 2020                         :       SUPERIOR COURT

JOSEPH MONGILLO PPA                                    :       J.D. OF NEW HAVEN
ROXANNE MONGILLO

VS.                                                    :       AT NEW HAVEN

TOWN FAIR TIRE CENTERS, INC.                           :       AUGUST 5, 2020

                                          COMPLAINT

PREFACE: The Plaintiff, Joseph Mongillo PPA Roxanne Mongillo (hereinafter “Plaintiff”)

brings forth the following Complaint and alleges that the Defendant, Town Fair Tire Centers,

Inc., (hereinafter the “Defendant” or “Town Fair Tire”), and its employee(s), servant(s), and/or

agent(s) discriminated against the Plaintiff in the terms and conditions of his employment,

harassed him, and constructively discharged him because of his mental, intellectual, and

physical disabilities in violation of the provisions of Connecticut Fair Employment Practices

Act, Conn. Gen. Stat. Sec. 46a-60(b)(1) (CFEPA), Conn. Gen. Stat. Sec. 46a-100, Conn. Gen.

Stat. Sec. 46a-101, Conn. Gen. Stat. Sec. 46a-102, and the Americans with Disabilities Act,

Sec. 42 U.S.C. 12101 et seq. (ADA) after the issuance of a Release of Jurisdiction by the

Connecticut Commission on Human Rights and Opportunities on April 1, 2020. See, Exhibit A.

COUNT ONE: Connecticut Fair Employment Practices Act, Conn. Gen. Stat. Sec. 46a-

60(b)(1)

       1.       At all times mentioned herein, the Plaintiff was employed by the Defendant,

Town Fair Tire.

       2.       The Plaintiff self-identifies as such, and is therefore a member of a protected

class pursuant to the provisions of the CFEPA, Conn. Gen. Stat. Sec. 46a-60(b)(1), and the

                                  CALABRESE + SREENIVASAN LLC
         Case 3:20-cv-01293-JAM Document 1-1 Filed 09/02/20 Page 4 of 11



ADA, Sec. 42 U.S.C. 12101 et seq.

       3.      At all times mentioned herein, the Defendant, Town Fair Tire, has been

incorporated to do business in the State of Connecticut, and is organized and existing under the

laws of the State of Connecticut.

       4.      The Plaintiff began working in Town Fair Tire’s 1018 West Main Street,

Branford, Connecticut store in July 2016.

       5.      The Plaintiff has mental, intellectual, and physical disabilities, including but not

limited to autism and a knee disability that occurred on March 31, 2017 while he was working

at the Town Fair Tire in Branford, CT.

       6.      Scott Harrison, (hereinafter “Mr. Harrison”), was the service manager for the

Defendant, Town Fair Tire, during the Plaintiff’s time as an employee for the Defendant.

       7.      Mr. Harrison was an employee, servant, and/or agent for the Defendant, Town

Fair Tire, during the Plaintiff’s time as an employee for the Defendant.

       8.      The Defendant, Town Fair Tire, violated the provisions of Conn. Gen. Stat. Sec.

46a-60(a)(1) through the actions of the Defendant and its agent, Mr. Harrison, by allowing and

continuing a campaign of harassment, intimidation, ridicule, and discrimination against the

Plaintiff because of his mental, intellectual, and physical disabilities, including but not limited

to the following ways:

               a.        IN THAT the Defendant’s agent, Mr. Harrison, would incessantly insult

                         and ridicule the Plaintiff with regard to his mental, intellectual, and

                         physical disabilities;

                                                   2


                                    CALABRESE + SREENIVASAN LLC
        Case 3:20-cv-01293-JAM Document 1-1 Filed 09/02/20 Page 5 of 11



              b.      IN THAT the Defendant’s agent, Mr. Harrison, would continuously

                      demean the Plaintiff in front of other employees with regard to his

                      mental, intellectual, and physical disabilities;

              c.      IN THAT the Defendant’s agent, Mr. Harrison, would reveal private

                      medical information with regard mental, intellectual, and

                      physical disabilities about the Plaintiff in front of other employees;

              d.      IN THAT the Defendant’s agent, Mr. Harrison, would verbally abuse the

                      Plaintiff in front of other employees regarding his mental, intellectual,

                      and physical disabilities;

              e.      IN THAT the Defendant’s agent, Mr. Harrison, would blame and retaliate

                      against the Plaintiff for not receiving a bonus;

              f.      IN THAT the Defendant’s agent, Mr. Harrison, would not let the Plaintiff

                      eat lunch as a form of retaliation at work;

              g.      IN THAT the Defendant’s agent, Mr. Harrison would humiliate the

                      Plaintiff regarding his mental, intellectual, and physical disabilities in

                      front of other staff at Town Fair Tire; and

              h.      IN THAT the Defendant’s agent, Mr. Harrison, would insult and ridicule

                      the Plaintiff’s physical appearance.

       9.     The Plaintiff, Joseph Mongillo, has suffered the following injuries as a result of

the Defendant, Town Fair Tire, and its agent, Mr. Harrison:

                      a.     Emotional distress;

                                                   3


                                 CALABRESE + SREENIVASAN LLC
        Case 3:20-cv-01293-JAM Document 1-1 Filed 09/02/20 Page 6 of 11



                      b.      Frequent and unpredictable tantrums;

                      c.      Sleeplessness;

                      d.      Frustration and lack of focus; and

                      e.      Pain and suffering.

       10.     The Plaintiff, Joseph Mongillo, has suffered lost wages and his earning capacity

has been impaired as a result of the harassment, intimidation, and discrimination by the

Defendant’s agent.

       11.     On May 22, 2019, the Plaintiff was constructively discharged as a result of said

harassment, intimidation, and discrimination by the Defendant’s agent.

       12.     As a result of said harassment, intimidation, and discrimination, the Plaintiff

suffered adverse employment action by being constructively discharged.

       13.     The Plaintiff has been damaged and will continued to be damaged because of the

Defendant, Town Fair Tire, and its agent, Mr. Harrison’s harassment, intimidation, and

discrimination.

       WHEREFORE, the Plaintiff claims judgment against the Defendant and each of

them as follows:

 1.    Compensatory damages, pursuant to Conn. Gen. Stat. Sec. 46a-100 et seq. and

       common law principles, in an amount this Court shall consider to be just

       reasonable and fair;

 2.    Attorney fees, pursuant to Conn. Gen. Stat. Sec. 52-251b, and the costs of this

       action; and

                                                4


                                 CALABRESE + SREENIVASAN LLC
      Case 3:20-cv-01293-JAM Document 1-1 Filed 09/02/20 Page 7 of 11



3.   Such other and further relief as law and equity may provide.

     HEREOF, fail not, but of this Writ with your doings thereon, make due service and

return according to the Law.

     Dated at Calabrese + Sreenivasan, LLC, this 5th day of August 2020.

                                                THE PLAINTIFF,

                                                JOSEPH MONGILLO PPA ROXANNE
                                                MONGILLO




                                                Mohan Sreenivasan, Esq.
                                                Juris No. 439481
                                                Calabrese + Sreenivasan LLC
                                                45 Trumbull Street
                                                New Haven, CT 06510
                                                Tel. (203) 533-7198
                                                Fax (888) 972-6265
                                                mohan@cslitigators.com




                                           5


                               CALABRESE + SREENIVASAN LLC
        Case 3:20-cv-01293-JAM Document 1-1 Filed 09/02/20 Page 8 of 11




RETURN DATE: SEPTEMBER 1, 2020                         :      SUPERIOR COURT

JOSEPH MONGILLO PPA                                    :      J.D. OF NEW HAVEN
ROXANNE MONGILLO

VS.                                                    :      AT NEW HAVEN

TOWN FAIR TIRE CENTERS, INC.                           :      AUGUST 5, 2020


                         STATEMENT OF AMOUNT IN DEMAND

       The amount, legal interest or property, in demand in the above-captioned action is in

excess of fifteen thousand dollars ($15,000.00), exclusive of interest and costs.



                                                     THE PLAINTIFF,
                                                     JOSEPH MONGILLO PPA ROXANNE
                                                     MONGILLO




                                                     Mohan Sreenivasan, Esq.
                                                     Juris No. 439481
                                                     Calabrese + Sreenivasan LLC
                                                     45Trumbull Street
                                                     New Haven, CT 06510
                                                     Tel. (203) 533-7198
                                                     Fax (888) 972-6265
                                                     mohan@cslitigators.com




                                                6


                                 CALABRESE + SREENIVASAN LLC
Case 3:20-cv-01293-JAM Document 1-1 Filed 09/02/20 Page 9 of 11
           Case 3:20-cv-01293-JAM Document 1-1 Filed 09/02/20 Page 10 of 11



                                      STATE OF CONNECTICUT
              COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Joseph Mongillo
COMPLAINANT                                                          CHRO No. 2030246

vs.                                                                  EEOC No. 16A-2020-00205

Town Fair Tire
RESPONDENT

                                       RELEASE OF JURISDICTION
The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN. STAT.
§ 46a-100 against the Respondent in the Superior Court for the judicial district in which the discriminatory
practice is alleged to have occurred, in which the Respondent transacts business or in which the Complainant
resides. If this action involves a state agency or official, it may be brought in the Superior Court for the judicial
district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at ROJ@ct.gov
or at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT TO
CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and
within two years of the date of filing the complaint with the Commission unless circumstances tolling
the statute of limitations are present.



 DATE: 4/1/20

                                                            Tanya A. Hughes, Executive Director



Service:
Complainant’s counsel: mohan@cslitigators.com
Respondent’s counsel: hfetner@daypitney.com
Case 3:20-cv-01293-JAM Document 1-1 Filed 09/02/20 Page 11 of 11
